Title: From George Washington to Brigadier General John Glover, 26 April 1777
From: Washington, George
To: Glover, John

 

Sir
Head Quarters Morris Town April 26. 1777

After the conversations, I had with you, before you left the army, last Winter, I was not a little surprised at the contents of yours of the first instant. As I had not the least doubt, but you would accept of the commission of Brigadier, if conferred upon you by Congress, I put your name down in the list of those, whom I thought proper for the command, and whom I wished to see preferred.
Diffidence in an officer is a good mark, because he will always endeavour to bring himself up to what he conceives to be the full line of his duty; but I think, I may tell you, without flattery, that I know of no man better qualified than you to conduct a Brigade, You have activity and industry, and as you very well know the duty of a colonel, you know how to exact that duty from others.
I have with great concern observed the almost universal listlesness, that prevails throughout the continent; and I believe, that nothing has contributed to it more, than the resignation of officers, who stepped early forward and led the people into the great cause, in which we are too deeply embarked to look back, or to hope for any other terms, than those we can gain by the sword. Can any resistance be expected from the people when deserted by their leaders? Our enemies count upon the resignation of every officer of rank at this time, as a distrust of, and desertion from the cause, and rejoice accordingly. When you consider these matters I hope you will think no more of private inconveniences, but that you will, with all expedition, come forward, and take that command which has been assigned you. As I fully depend upon seeing you, I shall not mention any thing, that has passed between us, upon this subject, to the Congress. I am Sir Your most humble servant

Go: Washington

